Reasons For Allowance
Claims 1, 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…first and second fault generation devices in the housing, each comprising an elongate housing, an arc containment chamber in the elongate housing, first and second electrodes in the arc containment chamber, and first and second terminals at respective ends of the elongate housing electrically coupled to respective ones of the first and second electrodes, wherein the elongate housings are arranged side by side and each overlie the first, second and third bus bars with longitudinal axes of the elongate housings transverse to the first, second and third bus bars, and wherein a first terminal of the first fault generation device nearest the first bus bar is electrically connected to the first bus bar, a second terminal of the first fault generation device nearest the third bus bar is electrically connected to the second bus bar, a first terminal of the second fault generation device nearest the third bus bar is electrically connected to the third bus bar, and a second terminal of the second fault generation device nearest the first bus bar is electrically connected to the second bus bar.”.	The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render the aforementioned indicated claim and any dependent claims thereof patentable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JYE-JUNE  LEE/
Examiner, Art Unit 2838

/KYLE J MOODY/Primary Examiner, Art Unit 2838